Citation Nr: 0725323	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  06-06 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for a scar on his right 
lung claimed as due to asbestos exposure or to radiation 
exposure due to radar use.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, that denied entitlement to service 
connection for a back injury and for a scar on the right 
lung.   

The veteran presented testimony at a personal hearing in 
April 2007 before the undersigned Veterans Law Judge.  A copy 
of the hearing transcript was attached to the claims file.

The issue of entitlement to residuals of a back injury is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran's claimed 
scar of the right lung either had its onset in service or 
preexisted service and was permanently worsened therein, to 
include due to exposure to asbestos or claimed exposure to 
radiation due to radar.



CONCLUSION OF LAW

A scar of the right lung was not incurred in or aggravated by 
active military service, to include due to exposure to 
asbestos or radiation due to radar; nor may it be presumed to 
have been incurred in service.  38 U.S.C.A. § 1131, 5103, 
5103A, 5107(a) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2003, April 
2004, July 2004, February 2006, March 2006, and April 2006; 
rating decisions in September 2004 and May 2005; a statement 
of the case in December 2005; and a supplemental statement of 
the case in May 2006 and September 2006.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in February 2007.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  In April 2006 the veteran was asked to sign a 
current release form to obtain his medical records from any 
private health care providers for the claimed disorder, but 
he did not do this.  Since he has failed to cooperate in this 
regard, VA has no further obligation to assist him in 
obtaining these records.  See 38 C.F.R. § 3.159(c)(1)(i).  
The duty to assist is not a one-way street.  If a veteran 
wishes help in developing his claim, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining putative evidence.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA has also 
obtained a medical examination in relation to this claim.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997); 38 C.F.R. § 3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war, or had peacetime service after 
December 31, 1946, and a specified disease, such as 
arthritis, becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, to 
include a pre-existing chronic disease, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Service connection for a disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods.  Davis v. 
Brown, 10 Vet. App. 209 (1997); Rucker v. Brown, 10 Vet. App. 
67 (1997).  First, presumptive service connection under 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) is warranted 
for certain diseases present in "radiation-exposed veterans."  
Second, a "radiogenic disease" may be service-connected on a 
direct basis after specified developmental procedures are 
conducted under the framework of 38 C.F.R. § 3.311.  Third, 
even if the claimed disability is not listed as a presumptive 
disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease 
under 38 C.F.R. § 3.311, direct service connection must still 
be considered by way of in-service incurrence or aggravation 
therein, including presumptive service connection for chronic 
diseases.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

The regulations provide presumptive service connection for 
specified diseases for "radiation-exposed" veterans.  
38 C.F.R. § 3.309 (1)(2).  A "radiation- exposed veteran" is 
defined as a veteran who was involved in a "radiation-risk 
activity" during military service.  Regulations define 
"radiation-risk activities" to include:  participation at 
atmospheric nuclear tests; being present at Hiroshima or 
Nagasaki during specific periods of time; and service at 
specific nuclear weapons production facilities.  38 C.F.R. 
§ 3.309(d)(3).

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: all forms 
of leukemia, except chronic lymphocytic leukemia; thyroid 
cancer, breast cancer, lung cancer, bone cancer, liver 
cancer, skin cancer, esophageal cancer, stomach cancer, colon 
cancer, pancreatic cancer, kidney cancer, urinary bladder 
cancer, salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).

The veteran seeks entitlement to service connection for a 
scar on his right lung due to asbestos exposure or exposure 
to radiation from radar which began in July 1985.  The 
veteran claims daily exposure to radiation and exposure to 
asbestos in the performance of his duties in a missile 
battery.  He claims that he is very prone to get pneumonia at 
least two to three times yearly.

Information provided by the veteran indicates that from 
January 1980 to September 1982 he was a secondary radar 
operator.  He was assigned to a Hawk missile unit at Fort 
Bragg where radars were on site and used daily.  His 
activities involved maintenance to keep the radar up and 
running and moving on field exercises.  The veteran also 
claimed that he lived in barracks with asbestos floor tiles 
and ceilings and thus had been exposed to asbestos.  

Service medical records are negative for any complaints, 
findings or diagnosis of a scar of the right lung or a 
disease of the right lung.  In September 1982 the veteran did 
not want a separation examination and a reviewing doctor 
signed the certificate without indicating that an examination 
was needed.  

At a VA respiratory examination in March 2005 the veteran 
provided a history of his claimed lung disease for which he 
was treated by a private medical physician.  The clinical 
findings were recorded.  The VA physician noted that the 
veteran did not have a diagnosis for an alleged mass in the 
right lung.  A March 2005 chest x-ray showed some scattered 
calcified granulomas in the lungs.  The impression was no 
active disease of the chest.  Pulmonary function tests in 
March 2005 indicated a suboptimal study but that lung volumes 
appeared to be within normal limits.  The diagnosis noted the 
veteran's history of short term asbestos exposure.  The 
examiner noted that a chest x-ray and pulmonary function 
tests were without evidence of asbestosis.  

At a personal hearing in April 2007 the veteran testified 
that he only used an inhaler as needed and had a yearly x-ray 
to follow the scar in the right lung which was not cancerous.

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against entitlement to 
service connection for a scar of the right lung to include as 
due to asbestos or radiation exposure.

The veteran contends that he was exposed to asbestos during 
service, and the Board finds that his contentions regarding 
potential in-service exposure to asbestos are plausible.  
According to the veteran's personnel file, his military 
occupational specialty was a Hawk Fire Control Crewmember.  
Therefore, for the purpose of this adjudication the Board 
would concede the veteran may have been exposed to asbestos 
in service.  However, mere exposure to a potentially harmful 
agent is insufficient to be eligible for VA disability 
benefits.  The question in a claim such as this is whether 
disabling harm ensued.  The medical evidence must show not 
only a currently diagnosed disability, but also a nexus, that 
is, a causal connection, between this current disability and 
the exposure to asbestos in service.  See Hickson v. West, 12 
Vet. App. 247 (1999).

As noted above, the service medical records are negative for 
complaints, findings, or diagnosis of asbestosis or another 
asbestos-related disease.  VA treatment records do not 
contain medical evidence of a diagnosis of asbestosis or an 
asbestos-related disease.  Moreover, additional development 
is not needed at this time because no asbestos-related 
disability is shown by the evidence of record.  A March 2005 
VA chest x-ray showed no active chest disease and the 
examiner at the VA examination in March 2005 did not find 
asbestosis or any other asbestos-related disease.  Thus, 
there is no competent medical evidence of a current diagnosis 
of asbestosis or another asbestos-related lung disease.  

With regard to the veteran's claim that a right lung disease 
is due to radiation exposure, the initial inquiry must focus 
on whether the veteran is actually claiming exposure to 
ionizing radiation.  After a review of the evidence, neither 
38 C.F.R. § 3.309 nor 38 C.F.R. § 3.311 is applicable in this 
case.  

The veteran's service medical records are negative for 
medical findings or diagnosis of any type of lung disease 
during service or within the one-year presumptive period 
after separation from service.  Upon inquiry from VA, the 
service department was unable to verify any radiation 
exposure of the veteran in service.  The Court has taken 
judicial notice that radar equipment emits microwave-type 
non-ionizing radiation.  Rucker v. Brown, 10 Vet. App. 67 
(1997) (citing The Microwave Problem, Scientific American, 
September 1986; Effects upon Health of Occupational Exposure 
to Microwave Radiation (RADAR), American Journal of 
Epidemiology, Vol. 112, 1980; and Biological Effects of 
Radiofrequency Radiation, United States Environmental 
Protection Agency, September 1984).  

Because the appellant has had no proven exposure to ionizing 
radiation in service, the Board finds that the presumptive 
provisions of 38 C.F.R. § 3.309(d) are not for application 
with respect to the veteran's current claim for a scar of the 
right lung.  Moreover, no physician has diagnosed the veteran 
with any of the presumptive diseases under 38 C.F.R. 
§ 3.309(d).  In addition, the veteran does not contend, and 
evidence does not establish, that the veteran was involved in 
a "radiation-risk" activity as defined in 38 C.F.R. 
§ 3.309(d)(3)(iv).  That is, there is no evidence or 
allegation of participation at atmospheric nuclear tests, 
being present at Hiroshima or Nagasaki during specific 
periods of time, or service at specific nuclear weapons 
production facilities.  38 C.F.R. §§ 3.309(d)(3).

It also follows that the veteran does not have a "radiogenic 
disease," as listed under 38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  
As such, he may not be considered to be a "radiation-exposed 
veteran," and the provisions of 38 C.F.R. § 3.311, for 
developing his claim based on a contention of radiation 
exposure during active service and post-service development 
of a radiogenic disease, are not applicable.

The veteran's claim in this case would appear to fall under 
the category for non-ionizing radiation claims involving 
microwaves and radio waves in devices such as radar 
equipment.  Thus, in essence, the veteran is alleging 
exposure to non-ionizing radiation and his claim does not 
come under the ionizing radiation statute and regulations.  
In this respect, even if the claimed disability is not listed 
as a presumptive disease under 38 C.F.R. § 3.309(d) or as a 
radiogenic disease under 38 C.F.R. § 3.311, this would not in 
and of itself preclude the veteran from establishing service 
connection by way of proof of actual direct causation to 
service or due to exposure to non-ionizing radiation in 
service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Although a March 2005 VA chest x-ray showed scattered 
calcified granuloma of the lungs, there is no evidence of a 
lung disease in service.  There is no competent medical 
evidence of record that provides a nexus between the 
veteran's calcified granuloma of the lungs and an incident in 
service or exposure to non-ionizing radiation in service.  

With regard to the disability claimed, the Board has 
carefully considered the appellant's statements, and does not 
doubt his sincerity.  He is certainly competent, as a layman, 
to report that as to which he has personal knowledge.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, 
competent to offer his medical opinion as to cause or 
etiology of the claimed disability, because there is no 
evidence of record that the appellant has specialized medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997) 
(layperson is generally not capable of opinion on matter 
requiring medical knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The appellant's statements, no matter how 
sincerely made, are not competent medical evidence as to a 
causal relationship between any current disorder claimed and 
his active military service, or as to claimed continuity of 
symptomatology demonstrated after service.

Based upon review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
entitlement to service connection for a scar of the right 
lung.  There is no competent medical evidence that the 
appellant's current calcified granulomas of the right lung 
shown by x-ray are linked to service or to a service-
connected disability to include due to exposure to asbestos 
and/or radiation due to radar use.  The evidence does not 
show that the veteran has asbestosis or other asbestos-
related lung disease which has been linked to service or to a 
service-connected disability.  No probative, competent 
medical evidence exists of a relationship between any 
currently claimed asbestos- or radiation-related lung disease 
and any alleged continuity of symptomatology since separation 
from service.  Savage v. Gober, 10 Vet. App. 488 (1997).

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claim for service connection for a 
scar of the right lung to include due to exposure to asbestos 
or radiation due to radar must be denied.


ORDER

Entitlement to service connection for a scar of the right 
lung due to exposure to asbestos or radiation is denied.  


REMAND

The veteran seeks entitlement to service connection for 
residuals of a back injury.  The veteran claimed that he was 
injured in service and sought treatment at the Army Hospital 
at Fort Bragg in May or June of 1982.  Although the veteran, 
through his representative, asked that a request be made for 
these records, evidence in the file shows that the RO had 
requested these records and a negative reply was received 
from Womack Army Hospital at Fort Bragg in December 2006.  

However, at the veteran's hearing in April 2007, he testified 
that he received treatment, medication and a back brace in 
service and that within 30 days after service, he sought 
treatment at a VA Medical Center in Louisville, Kentucky 
where he received medication and a back brace.  He was still 
being treated for the same condition and had continued with 
the same medication although not always from VA.  It does not 
appear that a request for these VA outpatient treatment 
records has been made.  Further development is needed prior 
to appellate review.  38 C.F.R. § 3.159(c)(4) (2006).  

The Board notes that an unidentified private physician wrote 
in January 2005 that the veteran's chronic lumbosacral strain 
was probably related to an old injury dating to 1982 and from 
a lifting accident.  As the case is being remanded, the 
veteran should be afforded another opportunity to complete, 
sign and return medical authorization forms to secure records 
regarding back treatment from private medical providers.  

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran's medical 
treatment records pertaining to a back 
disorder from the VA Medical Center in 
Louisville, Kentucky from 1982 to the 
present.  If no records are available, a 
negative reply is requested. 

2.  Provide the veteran with VA Form 21-
4142, Authorization and Consent to Release 
Information, to complete, sign and return 
to secure records from private medical 
providers regarding treatment for his 
claimed back disability from 1982 to the 
present.  

3.  Readjudicate the veteran's claim for 
service connection for residuals of a 
claimed back injury.  If the benefit 
sought on appeal remains denied, issue a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


